Citation Nr: 1117431	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, claimed as secondary to a service-connected right shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1950 to September 1952.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2006 and September 2006 rating decisions of the Phoenix, Arizona RO.  The Veteran requested a hearing before a Decision Review Officer (DRO); in March 2007 he withdrew the request.  These matters were before the Board in June 2009, when they were remanded for additional development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).

The Veteran claims that he has a left shoulder disability secondary to his service-connected right shoulder and right arm and hand disabilities.  He argues that his right (dominant) upper extremity disability caused him to overuse the left upper extremity over the years, and alternatively that his service-connected disabilities caused him to lose his grip on a ladder and fall 15 feet in October 2005, landing on his head and left shoulder.  He contends that right shoulder, arm and hand contributed to the fall, resulting in left shoulder injuries.

The Veteran's currently service-connected disabilities are: weakness of the right supraspinatus and teres minor muscle with partial subluxation of the right shoulder on stress and degenerative changes of the right (dominant) shoulder, rated 60 percent; and radiculopathy and weakness of the right arm and hand, secondary to the right shoulder disability, rated 30 percent; the combined rating is 70 percent.  

Under the revised section 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has a diagnosis of left shoulder degenerative joint disease; he has not been afforded a VA examination to determine the etiology of his left shoulder disability.  In November 2010, he was afforded a VA examination in connection with a claim for TDIU; the examiner focused on the right upper extremity.  Later, the file was returned to the November 2010 VA examiner for an addendum opinion regarding a nexus between the left shoulder disability and the Veteran's service-connected disabilities.  In a January 2011 addendum, the consulting provider cited to the November 2010 examination report stating, "At that time the Veteran reported right shoulder injury in 1952, and right shoulder surgery in 2005.  This is all documented in c-file, c report of medical examination dated 9/18/1952, Rating Decision of 12/24/64, and PMD letter of 3/23/70 signed Barta MD.  No trauma to left shoulder alleged."  The examiner stated, "To the best of my medical knowledge there is no known mechanism by which right shoulder dislocation would affect the left shoulder in and of its own.  It is therefore my opinion that the contention that the right shoulder disability affected the left shoulder in any way is highly unlikely, as it is beyond the realm of medical probability." 

The Board finds this opinion to be inadequate as the Veteran seeks service connection for left shoulder disability on a secondary service connection basis (a theory not addressed by the provider).  The November 2010 examiner did not physically examine the Veteran's left shoulder, and in the addendum made no assessment regarding the likely etiology of his left shoulder disability.  

Furthermore, the Veteran has stated that following his fall from a ladder in October 2005, he was seen first at Benson Hospital, then transferred to "UMC" hospital, and transferred once more for additional treatment to the Tucson VAMC.  A review of the claims file found that while Benson Hospital and VA treatment records are associated with the claims file, any records from UMC hospital are not.  As such records are likely to contain pertinent information, they must be secured.

Furthermore, records of any VA treatment the Veteran may have received for the disability at issue are constructively of record, and must be secured.  

The appellant is advised that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is further advised that ultimately it is his responsibility to ensure that the records sought are received.  

Finally, the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for left shoulder disability, and consideration of that matter must be deferred pending resolution of the service connection claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for his bilateral upper extremity disabilities.  

2.  The RO should ask the Veteran to submit an authorization for VA to secure the complete clinical records of all treatment he received at UMC Hospital following his October 2005 fall.  He must be afforded the time provided by regulation (i.e. one year) to respond.  The RO should secure for the record copies of all such records.  If he does not respond, this claim must be processed further under 38 C.F.R. § 3.158(a).  

3.  The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of all current left shoulder pathology, and in particular whether or not any pathology of the left shoulder is secondary to (was caused or aggravated by) his service-connected right shoulder and arm and hand disabilities rather than due to intervening factors (such as the October 2005 fall).  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a)  Please identify (by diagnosis) all current left shoulder pathology.  

b)  What is the most likely etiology of each left shoulder disability entity diagnosed?  Specifically, is it at least as likely as not (a 50 % or better probability) that any left shoulder pathology or impairment has resulted from overuse of the left upper extremity due to the Veteran's inability to rely on his disabled right (dominant) upper extremity?

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.  

4.  The RO should then readjudicate the claims on appeal (TDIU in light of any change in the determination on the service connection for a left shoulder disability claim),.  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

